                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



STEPHANY HERNANDEZ                                  CIVIL ACTION

VERSUS                                              NO. 19-13091-WBV-DMD

TRANSUNION INC., ET AL.                             SECTION D(3)


                                      ORDER


        Before the Court is Defendant Pennsylvania Higher Education Assistant

Agency (“PHEAA”)’s Motion to Dismiss for Lack of Personal Jurisdiction and

Improper Venue (R. Doc. 5), the plaintiff’s Motion to Transfer (R. Doc. 16), and the

plaintiff’s Motion to Stay R. Doc. 5 Motion to Dismiss (R. Doc. 17). After considering

the parties’ memoranda and applicable law, the Court GRANTS the motion to dismiss

(R. Doc. 5), DENIES the motion to transfer (R. Doc. 16), and DENIES AS MOOT the

motion to stay (R. Doc. 17).


   I.     FACTUAL BACKGROUND


   On February 13, 2019, several plaintiffs, including Stephany Hernandez, filed a

lawsuit against several defendants, including Pennsylvania Higher Education

Assistant Agency doing business as Fedloan Servicing (“PHEAA”), under the Federal
Fair Credit Reporting Act (“FCRA”), 15 § 1681, et seq.1 On April 30, 2019, all of the

plaintiffs filed a motion to sever, which the Court granted.2 In its Order, the Court

declined to determine whether venue in the Eastern District of Louisiana was proper,

stating that PHEAA could challenge venue after the claims had been severed.3


    On October 10, 2019, Stephany Hernandez filed an Amended Complaint against

several defendants, namely, PHEAA, TransUnion, Inc., and Navient Solutions, LLC,

under the FCRA, 15 § 1681, et seq. The plaintiff alleges that the defendants have

willfully and/or negligently violated the FCRA, resulting in damages experienced by

the plaintiff.


       On January 3, 2020, Defendant PHEAA moved to dismiss for failure to state a

claim.4 In lieu of a response, the plaintiff filed an unopposed extension of time to file

a response so the parties could “discuss the issue and possibly agree on alternate

options.”5 The Court granted the plaintiff’s motion for extension.6 The plaintiff

thereafter filed a second motion for extension, requesting that the Court allow time

for the plaintiff to settle the action or move to transfer the case to Texas.7 The plaintiff

then filed a motion to transfer the case to the Eastern District of Virginia, Richmond




1 See R. Doc. 1-1; R. Doc. 1 in Cummings, et al. v. Americredit Financial Services, Inc., et al., Civil
Action No. 19-1377-GGG-JCW.
2 See R. Doc. 1-2; R. Doc. 30 in Cummings, et al. v. Americredit Financial Services, Inc., et al., Civil

Action No. 19-1377-GGG-JCW.
3 See R. Doc. 1-2, p. 4.
4 See R. Doc. 5.
5 R. Doc. 10, p. 2.
6 See R. Doc. 12.
7 See R. Doc. 13-1, p. 2.
Division.8 The Court granted the motion for extension of time.9 On March 10, 2020,

the defendant moved to supplement its motion to dismiss, which the Court allowed.10

The Court gave the plaintiff through March 20, 2020, to file a response in opposition

to the motion to dismiss.11 The plaintiff failed to file a response. Instead, the plaintiff

filed a motion for leave to supplement her motion to transfer, asserting that the Court

“granted Plaintiff the right to file her Supplement Memorandum in this matter.”12

The Court denied the motion to supplement her motion to transfer, noting that the

plaintiff misstated the Court’s clear Order.13


    II.    LEGAL STANDARD


    Federal Rule of Civil Procedure 12(b)(2) and (3) allow a party to assert the

defenses of lack of personal jurisdiction and improper venue, respectively, by motion.


    A. Personal Jurisdiction


    Without personal jurisdiction, the Court is powerless to proceed to an

adjudication.14 The plaintiff bears the burden of proof on a motion to dismiss for lack

of personal jurisdiction.15 Presenting prima facie evidence is sufficient for the plaintiff

to meet her burden of proof.16 The Court may exercise personal jurisdiction over a




8 See R. Doc. 16.
9 See R. Doc. 25.
10 See R. Docs. 21, 22, 23.
11 See R. Doc. 25.
12 See R. Doc. 27.
13 See R. Doc. 29.
14 See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999).
15 Wyatt v. Kaplan, 686 F.2d 276, 280 (5th Cir. 1982).
16 See id.
nonresident defendant if “(1) the forum state’s long-arm statute confers personal

jurisdiction over that defendant; and (2) the exercise of personal jurisdiction comports

with the Due Process Clause of the Fourteenth Amendment.”17 “The Louisiana

Supreme Court has held that ‘[t]he limits of the Louisiana Long-arm Statute and the

limits of constitutional due process are now coextensive,’ accordingly, ‘the sole inquiry

into jurisdiction over a nonresident is a one-step analysis of the constitutional due

process requirements.’”18 “Because Louisiana's long-arm statute, La. R.S. § 13:3201,

extends jurisdiction to the limits of due process, the Court need only consider whether

the exercise of jurisdiction in this case satisfies federal due process requirements.”19


     Under federal due process requirements, the Court analyzes whether the

nonresident defendant has certain minimum contacts with the forum state, “such

that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.”20 The main focus of the inquiry of personal jurisdiction is “the

relationship among the defendant, the forum, and the litigation.”21 Minimum

contacts are contacts that “give rise to general or specific jurisdiction.” 22 “Courts

exercise general jurisdiction over any action where the defendant has “continuous

and systematic general business contacts” with the forum state. If the contacts are

less pervasive, courts may exercise specific jurisdiction in a suit arising out of or


17  Eastern Concrete Materials, Inc. v. ACE American Ins. Co., 948 F.3d 289, 296 (5th Cir. 2020)
(internal citation and quotation marks omitted).
18 In re Chinese-Manufactured Drywall Products Liability Litigation, 753 F.3d 521, 547 (5th Cir. 2014)

(quoting Petroleum Helicopters, Inc. v. Avco Corp., 513 So. 2d 1188, 1192 (La. 1987)).
19 Dickson Mar. Inc. v. Panalpina, Inc., 179 F.3d 331, 336 (5th Cir. 1999).
20 Daimler AG v. Bauman, 571 U.S. 117, 126 (2014) (internal citation and quotation marks omitted).
21 Id., quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977).
22 Stroman Realty, Inc. v. Antt, 528 F.3d 382, 385 (5th Cir. 2008).
related to the defendant's contact with the forum.”23 The United States Court of

Appeals for the Fifth Circuit reviews the issue of personal jurisdiction de novo and

must accept the plaintiff’s uncontroverted allegations and resolve in the plaintiff’s

favor all conflicts between the facts contained in the record.24


     B. Improper Venue


     The plaintiff bears the burden of establishing that the district she chose is a proper

venue in light of a Rule 12(b)(3) motion.25 When considering the issue, the Court

accepts a plaintiff’s well-pleaded factual allegations as true, drawing all reasonable

inferences in the plaintiff’s favor.26 The Court may consider extrinsic materials in

determining whether venue is proper.27 “The district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in

the interest of justice, transfer such case to any district or division in which it could

have been brought.”28 The decision to dismiss or transfer an action rests within the

sound discretion of the Court.29




23 Id., internal citations and quotation marks omitted.
24 Eastern Concrete Materials, Inc. v. ACE American Ins. Co., 948 F.3d 289, 295 (5th Cir. 2020).
25 See Asevedo v. NBCUniversal Media, LLC, 921 F. Supp. 2d 573, 589 (E.D. La. 2013).
26 See id.
27 See id.
28 See 28 U.S.C. § 1406(a).
29 See Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993) (internal citations omitted).
     III.   ANALYSIS


     This Court has already decided that it does not have personal jurisdiction over

PHEAA in a nearly identical case, resolving ostensibly identical motions to dismiss

and transfer, which were prepared by the same attorneys present in the action at

hand.30


     The Court finds that the plaintiff did not meet her burden of proof, of presenting

prima facie evidence, establishing personal jurisdiction over PHEAA. Although she

maintains that the Court has general jurisdiction over PHEAA, she provides no

justification for her claim.31 PHEAA puts forth the same arguments in this action

that the Court has already accepted and decided in a nearly identical case. For the

sake of judicial efficiency and economy, the Court summarizes its decision in this

action, which is consistent with the Court’s previous decision in the nearly identical

case: PHEAA has zero contacts with Louisiana as it relates to the plaintiff’s claim;32

neither PHEAA nor the plaintiff reside in Louisiana,33 and PHEAA does not have any

offices in Louisiana and did not outsource any working regarding the plaintiff’s loan

to third parties located in Louisiana.34


     The Court concludes that it does not have personal jurisdiction over PHEAA in

this action. Therefore, venue is improper, and the Court has the discretion to dismiss




30 See Brumfield v. TransUnion, Inc. et al., Civil Action No. 19-13094-EEF-JCW.
31 See R. Doc. 16-1, p. 2.
32 See R. Doc. 5-1, p. 5.
33 See R. Doc. 5-1, p. 6; 5-2, pp. 2-3; R. Doc. 1.
34 See R. Doc. 5-1, p. 7.
the matter or “if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.”35 The plaintiff raises a concern that

she will be severely prejudiced because of possible statute of limitations issues if this

action is dismissed rather than transferred to the Eastern District of Virginia,

Richmond Division, where the plaintiff resides.36 PHEAA rejoins that the plaintiff

provides no basis or legal authority supporting why she filed and re-filed37 her claim

in a venue “where none of the parties reside and is far removed from where her claims

arose,” especially when she was on notice by the Court’s Order severing the cases that

venue may be improper.38


     The Fifth Circuit has stated that it “is obviously not ‘in the interest of justice’ to

allow [§ 1406] to be used to aid a non-diligent plaintiff who knowingly files a case in

the wrong district.”39 The Fifth Circuit found that the “purpose of the statute of

limitations is not, therefore, frustrated by [§ 1406].”40 Therefore, the Court declines

to allow a non-diligent plaintiff to effectively avoid a statute of limitations defect

through a transfer of venue. The plaintiff has not provided any reason for not initially

filing this suit in her home state, where she now seeks transfer. The plaintiff’s

assertion that she may now or in the future be facing statute of limitation issues is

not sufficient to warrant the Court ordering the transfer of this matter.



35 See 28 U.S.C. § 1406(a).
36 See R. Doc. 16-1.
37 This action was severed from Cummings, et al. v. Americredit Financial Services, Inc., et al., Civil

Action No. 19-1377-GGG-JCW.
38 R. Doc. 18, p. 2.
39 Dublin v. United States, 380 F.2d 813, 816, n.5 (5th Cir. 1967).
40 Id.
   Accordingly,


   IT IS HEREBY ORDERED that Defendant Pennsylvania Higher Education

Assistant Agency’s Motion to Dismiss for Lack of Personal Jurisdiction and Improper

Venue (R. Doc. 5) is GRANTED;


   IT IS FURTHER ORDERED that all of Plaintiff Stephany Hernandez’s claims

against   Defendant   Pennsylvania   Higher   Education   Assistant   Agency   are

DISMISSED WITH PREJUDICE;


   IT IS FURTHER ORDERED that Plaintiff Stephany Hernandez’s Motion to

Transfer (R. Doc. 16) is DENIED;


   IT IS FURTHER ORDERED that Plaintiff Stephany Hernandez’s Motion to Stay

R. Doc. 5 Motion to Dismiss (R. Doc. 17) is DENIED AS MOOT.


      New Orleans, Louisiana, this the 26th day of March, 2020.




                                          ______________________________________
                                          WENDY B. VITTER
                                          UNITED STATES DISTRICT JUDGE
